*231Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ephraim Tambi Mforsong, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from the Immigration Judge’s decision denying his application for a waiver of inadmissibility. We have reviewed the agency decisions and Mforsong’s claims and conclude that we lack jurisdiction over the petition for review. See 8 U.S.C. § 1182(i)(l), (2) (2012); 8 U.S.C. § 1252(a)(2)(B)(i), (D) (2012). Accordingly, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.